



Exhibit 10.18
danaherlogo.jpg [danaherlogo.jpg]
DANAHER CORPORATION AND ITS AFFILIATED ENTITIES
AGREEMENT REGARDING COMPETITION AND PROTECTION OF PROPRIETARY INTERESTS
Danaher Corporation believes that recruiting and retaining the best people to
work in its highly competitive businesses means treating them fairly, rewarding
their contributions, and thereby establishing a strong partnership for our
collective well-being and continued success. Working at Danaher and/or any of
its affiliates provides associates with specialized and unique knowledge and
confidential information and access to key business relationships, which, if
used in competition with Danaher and/or its affiliates, would cause harm to
Danaher and/or its affiliates. As such, it is reasonable to expect a commitment
from our associates that protects the legitimate business interests of Danaher
and its affiliates, and therefore, their own interests. Please read and sign
this Agreement in the spirit intended: our collective long-term growth and
success.
I understand that I am or will be employed by or enter into a relationship with
Danaher Corporation including its subsidiaries and/or affiliates (collectively
the “Company”), and will learn and have access to the Company’s confidential,
trade secret and proprietary information and key business relationships. I
understand that the products and services that the Company develops, provides
and markets are unique. Further, I know that my promises in this Agreement are
an important way for the Company to protect its proprietary interests.
I understand and agree that I am or will be employed by the Company as an
attorney. The Company and I acknowledge and agree that as an in-house attorney,
my job activities and services to the Company shall include not only the
practice of law (to which the applicable rules of ethical conduct apply), but
also services or activities that do not constitute the practice of law and for
which this Agreement shall apply.
I agree that the Company is engaged in a business which is highly specialized,
the identity and particular needs of Company’s customers and vendors are not
generally known, and the documents and information regarding, among other
things, the Company’s employees and talent, the Danaher Business System,
customers, vendors, services, products, technology, formulations, methods of
operation, sales, marketing, pricing, and costs are highly confidential and
proprietary.
I acknowledge and agree that I have been given an adequate period of time to
consider this Agreement and to have this Agreement reviewed at my expense and by
an attorney of my choice regarding the terms and legal effect of this Agreement.
I have read this Agreement and understand all of its terms and conditions and am
entering into this Agreement of my own free will without coercion from any
source. I have not and am not relying on legal advice provided by the Company or
any personnel of the Company.
I agree the above recitals are material terms of this Agreement.
In addition to other good and valuable consideration, I am expressly being given
employment, continued employment, a relationship with the Company, renewal of a
relationship with the Company, a promotion, eligibility to receive grants of
stock options or other equity awards, certain monies, benefits, training and/or
trade secrets and confidential information of the Company and its or their
customers, suppliers, vendors or affiliates to which I would not have access but
for my relationship with the Company in exchange for my agreeing to the terms of
this Agreement. In consideration of the foregoing, I agree as follows:
1.    Protection of Confidential Information.
a.    Definition of “Confidential Information”. The term “Confidential
Information” shall mean the trade secrets and other confidential information of
the Company which is not generally known to the public, and which (a) is
generated or collected by or utilized in the operations of the Company and
relates to the actual or anticipated business or research or development of the
Company or the Company’s actual or prospective vendors or customers; or (b) is
suggested by or results from any task assigned to me by the Company or work
performed by me for or on behalf of the Company or any customer of the Company.
Confidential Information shall not be considered generally known to the public
if revealed improperly to the public by me or others without the Company’s
express written consent and/or in violation of an obligation of confidentiality
to the Company. Examples of Confidential Information include, but are not
limited to, customer and supplier identification and contacts, information about
customers, Voice of the Customer data, reports or analyses, business
relationships, contract terms, pricing, price lists, pricing formulas, margins,
business plans, projections, prospects, opportunities or strategies,
acquisitions, divestitures or mergers, marketing plans, advertising or
promotions, financial data (including but not


Gen NCA Atty (2015)

--------------------------------------------------------------------------------





limited to the revenues, costs, or profits, associated with any products or
services), business and customer strategy, techniques, formulations, technical
information, technical know-how, formulae, production information, inventions,
invention disclosures, discoveries, drawings, invention methods, systems,
information regarding all or any portion of the Danaher Business System, lease
structure, processes, designs, plans, architecture, prototypes, models,
software, source code, object code, solutions, Talent Reviews and Organizational
Plans, research and development, copyrights, patent applications and plans or
proposals related to the foregoing.
b.    Nondisclosure and Prohibition against Misuse. At all times during and
after the termination of my employment or relationship with the Company, I will
not, without the Company’s prior written permission, directly or indirectly for
any purpose other than performance of my duties for the Company, utilize or
disclose to anyone outside of the Company any Confidential Information, or any
information received by the Company in confidence from or about third parties,
as long as such matters remain trade secrets or confidential. The
confidentiality obligations in this Section or elsewhere in this Agreement shall
not prohibit me from divulging Confidential Information by order of court or
agency of competent jurisdiction or as otherwise required by law; however, I
shall promptly inform the Company of any such situations and shall take
reasonable steps to prevent disclosure of Confidential Information until the
Company has been informed of such required disclosure and has had a reasonable
opportunity first to seek a protective order.
c.    I understand and agree that my obligations as set forth in this Section 1
cover business information and matters covered by the attorney client privilege.
2.    Return of Property and Copying I agree that all tangible materials
(whether originals or duplicates), including but not limited to, notebooks,
computers, files, reports, proposals, price lists, lists of actual or potential
customers or suppliers, talent lists, formulae, prototypes, tools, equipment,
models, specifications, technical data, methodologies, research results, test
results, financial data, contracts, agreements, correspondence, documents,
computer disks, software, computer printouts, information stored electronically,
memoranda, and notes, in my possession or control which in any way relate to the
Company’s business and which are furnished to me by or on behalf of the Company
or which are prepared, compiled or acquired by me while working with or employed
by the Company shall be the sole property of the Company. I will at any time
upon the request of the Company and in any event promptly upon termination of my
employment or relationship with the Company, but in any event no later than two
(2) business days after such termination, deliver all such materials to the
Company and will not retain any originals or copies of such materials, whether
in hard copy form or as computerized and/or electronic records. Except to the
extent approved by the Company or required by my bona fide job duties for the
Company, I also agree that I will not copy or remove from the Company’s place of
business or the place of business of a customer of the Company, property or
information belonging to the Company or the customer or entrusted to the Company
or the customer. In addition, I agree that I will not provide any such materials
to any competitor of or entity seeking to compete with the Company unless
specifically approved in writing by the Company.
3.    Assignment of Developments I hereby assign to the Company my entire right,
title and interest in any idea, formula, invention, discovery, design, drawing,
process, method, technique, device, improvement, computer program and related
documentation, technical and non-technical data, work of authorship, trade
secret, copyright, trademark, service mark, trademark registration, application
for trademark registration, and patent and patent applications (all hereinafter
called “Developments”), which I may solely or jointly conceive, write or acquire
in whole or in part during the period I am employed by or working for the
Company, and for a period of six months thereafter, and which relate in any way
to the actual or anticipated business or research or development of the Company,
or which are suggested by or result from any task assigned to me or work
performed by me for or on behalf of the Company, whether or not such
Developments are made, conceived, written or acquired during normal hours of
work or using the Company’s facilities, and whether or not such Developments are
patentable, copyrightable or susceptible to other forms of protection. The term
“Developments” does not apply to any development for which no equipment,
supplies, facilities or trade secret or Confidential Information of the Company
was used, and which was developed entirely on my own time unless (a) the
Development relates: (i) to the actual or anticipated business of the Company;
or (ii) to the Company’s actual or demonstrably anticipated research or
development or (b) the Development results from any work performed by me for the
Company. I acknowledge and agree that any intellectual property right in any
Developments and related documentation, and work of authorship, which are
created within the scope of my relationship with the Company, are owned solely
by the Company.
4.    Disclosure of Developments I will promptly disclose any Developments
referred to in Paragraph 3 to the management of the Company, including by
following the Company’s policies and procedures in place from time to time for
that purpose, and I will, on the Company’s request, promptly execute a specific
assignment of title to the Company and such other documents as may reasonably be
requested by the Company for the purpose of vesting, confirming or securing the
Company’s title to the Developments, and I will do anything else reasonably
necessary, at the Company’s sole expense, to enable the Company to secure a
patent, trademark registration, copyright or other form of protection thereof in
the United States and in other countries even after the termination of my
employment or work relationship with the Company. If the


Gen NCA Atty (2015)

--------------------------------------------------------------------------------





Company is unable, after reasonable effort, to secure my signature or other
action, whether because of my physical or mental incapacity or for any other
reason, I hereby irrevocably designate and appoint the Company as my duly
authorized agent and attorney-in-fact, to act for and on my behalf and stead to
execute any such document and take any other such action to secure the Company’s
rights and title to the Developments.
5.    Identification of Developments and Third Party Obligations.
(a) I have identified below all Developments in which I have any right, title or
interest, and which were made, conceived or written wholly or in part by me
prior to my employment or relationship with the Company and which relate to the
actual or anticipated business or research or development of the Company. I
represent and warrant that I am not a party to any agreements which would limit
my ability to work for the Company or to assign Developments as provided for in
Paragraph 3.
 
 
 

(b)    I acknowledge that the Company from time to time may have agreements with
other persons or with the United States government or agencies thereof, or other
governments or governmental agencies, which impose obligations or restrictions
on the Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. I agree to be
bound by all such obligations and restrictions that are made known to me and to
take all action necessary to discharge the obligations of the Company under such
agreements.
6.    Protection of Proprietary Interests.
(a)    I agree that during my employment or relationship with the Company, and
for a period of 12 months thereafter, I will not, directly or indirectly, on
behalf of myself or any other person, company or entity, solicit or participate
in soliciting any person, company or entity to purchase or contract for products
or services competitive with or similar to products or services offered by,
developed by, designed by or distributed by the Company, if that person, company
or entity was a customer or potential customer of the Company for such products
or services with which I had direct contact or about which I learned
Confidential Information related to such products or services at any time during
the 24 months preceding the termination of my employment or relationship with
the Company.
(b)    I agree that during my employment or relationship with the Company, and
for a period of 12 months thereafter, I will not, directly or indirectly, on
behalf of myself or any other person, company or entity, offer, provide or sell
or participate in offering, providing or selling, products or services
competitive with or similar to products or services offered by, developed by,
designed by or distributed by the Company to any person, company or entity which
was a customer or potential customer of the Company for such products or
services and with which I had direct contact regarding such products or services
at any time during the 24 months preceding the termination of my employment or
relationship with the Company.
(c)    I agree that during my employment or relationship with the Company, and
for a period of 12 months thereafter, I will not directly or indirectly, on
behalf of myself or in conjunction with any other person, company or entity, own
(other than less than 3% ownership in a publicly traded company), manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by any person, company or entity which is in competition with the
Company, with which I would hold a position with responsibilities similar to any
position I held with the Company during the 24 months preceding the termination
of my employment or relationship with the Company or in which I would have
responsibility for and access to confidential information similar or relevant to
that which I had access to during the 24months preceding the termination of my
employment or relationship with the Company in any geographic territory over
which I had Company responsibilities during the 24 months preceding the
termination of my employment or relationship with the Company.
(d)    I agree that during my employment or relationship with the Company and
for a period of 12 months thereafter, I will not, nor will I assist any third
party to, directly or indirectly (i) raid, hire, solicit, encourage or attempt
to persuade any employee or independent contractor of the Company, or any person
who was an employee or independent contractor of the Company during the 6 months
preceding the termination of my employment or relationship with the Company, who
possesses or had access to Confidential Information of the Company, to leave the
employ of or terminate a relationship with the Company; (ii) interfere with the
performance by any such persons of their duties for the Company; or (iii)
communicate with any such persons for the purposes described in Paragraph
6(d)(i) and (ii). For purposes of Section 6(d)(i) and 6(d)(iii) (to the extent
6(d)(iii) applies to 6(d)(i)), the term "employee or independent contractor of
the Company" shall not include persons who provide legal services to the Company
(e.g., attorneys, paralegals, legal assistants).


Gen NCA Atty (2015)

--------------------------------------------------------------------------------





(e)    I agree that during my employment or relationship with the Company, and
for a period of 12 months thereafter, I will not, directly or indirectly, on
behalf of myself or any other person, company or entity, utilize or reveal
confidential contract or relationship terms with any vendor or customer used by
or served by the Company at any time during the 24 months preceding the
termination of my employment or relationship with the Company.
(f)    I agree that during my employment or relationship with the Company, and
for a period of 12 months thereafter, I will not, directly or indirectly, on
behalf of myself or any other person, company or entity, interfere with or
assist any third party in interfering with, the relationship of the Company with
any vendor utilized by the Company at any time during the 24 months preceding
the termination of my employment or relationship with the Company.
(g)    I agree that during my employment or relationship with the Company and
for a period of 12 months thereafter I will not directly or indirectly, on
behalf of myself or any other person, company or entity, participate in the
planning, research or development of any products or services, competitive with
products or services of the Company, excluding general industry knowledge, for
which I had product or service planning, research or development
responsibilities during the 24 months preceding the termination of my employment
or relationship with the Company.
(h)    I agree that during my employment or relationship with the Company, and
for a period of 12 months thereafter, I will not, directly or indirectly, become
employed or engaged by or affiliated with any person, company or entity that was
a vendor or customer of the Company, during the 24 months preceding the
termination of my employment or relationship with the Company, in any capacity
in which I would work with or support products or services competitive with or
similar to the products, services, or support offered by, performed by,
developed by or created by me for the Company during the 24 months preceding the
termination of my employment or relationship with the Company.
(i)    I agree that nothing in this Section 6 shall limit my obligations under
Paragraph 1 of this Agreement. Further, I understand and agree that during my
employment or work relationship and the restricted time periods thereafter
designated in this Agreement, while I may gather information to investigate
other employment opportunities, I understand and agree that I shall not make
plans or prepare to compete, solicit or take on activities which are in
violation of this Agreement.
(j)    The confidentiality obligations in this Agreement, including in Paragraph
1(b) and 6(e) do not prohibit me from reporting violations of federal or state
law or regulation to any governmental agency or from making other disclosures
that are protected under the whistleblower provisions of federal or state law or
regulation, nor do the confidentiality obligations require me to notify the
Company regarding any such reporting, disclosure or cooperation with the
government.
(j)    I understand and agree that my obligations as set forth in this Section 6
shall be effective and binding only to the extent permissible pursuant to the
applicable rules of ethical conduct for attorneys and shall not enjoin me from
the future practice of law.
7.    Best Efforts. I agree that during my employment or relationship with the
Company, I will devote my best efforts to the performance of my duties and the
advancement of the Company and shall not engage in any other employment,
profitable activities, or other pursuits which would cause me to disclose or
utilize the Company’s Confidential Information, or reflect adversely on the
Company. This obligation shall include, but is not limited to, obtaining the
Company’s consent prior to performing tasks for customers of the Company outside
of my customary duties for the Company, giving speeches or writing articles,
blogs, or posts, about the business of the Company, improperly using the name of
the Company or identifying my association or position with the Company in a
manner that reflects unfavorably upon the Company. I further agree that I will
not use, incorporate, or otherwise create any business entity or organization or
domain name using any name confusingly similar to the name Danaher Corporation
or the name of any affiliate of Danaher or any other name under which any such
entities does business.
8.    Certification. I agree not to disclose to the Company, or use in my work
for the Company, any confidential information and/or trade secrets belonging to
others, including without limitation, my prior employers, or any prior
inventions made by me and which the Company is not otherwise legally entitled to
learn of or use. Furthermore, by executing this Agreement, I certify that I am
not subject to any restrictive covenants and/or obligations that would prevent
me from fully performing my duties for the Company. I also agree that after my
employment or relationship with the Company terminates, the Company may contact
any employer or prospective employer of mine to inform them of my obligations
under this Agreement and that, for a period of five (5) years after my
employment or relationship with the Company terminates, I shall affirmatively
provide this Agreement to all subsequent employers.
9.    Injunctive Relief and Attorney’s Fees. In the event of a breach or a
threatened breach of this Agreement by me, I acknowledge and agree that the
Company will face irreparable injury which would be difficult to calculate in
monetary terms and for which damages would be an inadequate remedy, I agree that
the Company shall be entitled, in addition to remedies otherwise available at
law or in equity, to obtain and enforce immediately temporary restraining
orders, preliminary injunctions


Gen NCA Atty (2015)

--------------------------------------------------------------------------------





and final injunctions without the posting of a bond enjoining such breach or
threatened breach. Should the Company successfully enforce any portion of this
Agreement before a trier of fact, the Company shall be entitled to receive and
recover from me all of its reasonable attorney’s fees, litigation expenses and
costs incurred as a result of enforcing this Agreement against me.
10.    Amendment, Waiver, Severability and Merger. Except as set forth in
Paragraph 12 below, this Agreement is my entire agreement with the Company with
respect to the subject matter hereof, and it amends (to the extent enforceable)
all previous oral or written understandings or agreements, if any, made by or
with the Company regarding the same subject matter and can be revoked or
modified only by a written agreement signed by me and the Company. No waiver of
any breach of any provision of this Agreement by the Company shall be effective
unless it is in writing and no waiver shall be construed to be a waiver of any
succeeding breach or as a modification of any provision of this Agreement. The
provisions of this Agreement shall be severable and if any provision of this
Agreement is found by any court to be unenforceable, in whole or in part, the
remainder of this Agreement as well as the provisions of my prior agreement with
the Company, if any, regarding the same subject matter as that which was found
unenforceable herein shall nevertheless be enforceable and binding on the
parties. I also agree that the trier of fact may modify any invalid, overbroad
or unenforceable term of this Agreement so that such term, as modified, is valid
and enforceable under applicable law. Further, I acknowledge and agree that I
have not, will not and cannot rely on any representations not expressly made
herein. The terms of this Agreement shall not be amended by me or the Company
except by the express written consent of the Company and me. The paragraph
headings in this Agreement are for convenience of reference and in no way
define, limit or affect the meaning of this Agreement. The Company and I intend
for the restrictive covenants set forth in this Agreement to be enforceable only
to the extent permitted under the applicable rules of ethical conduct for
attorneys and is not intended to restrict my future practice of law.
11.    At-Will Employment Status. I acknowledge and agree that that nothing in
this Agreement shall be construed or is intended to create a guarantee of
employment, express or implied, for any specific period of time. I acknowledge
and agree that this Agreement does not require me to continue my employment or
relationship with the Company for any particular length of time (unless
otherwise agreed to in writing as an independent contractor or consultant) and
shall not be construed to require the Company to continue my employment,
relationship or compensation for any particular length of time. I acknowledge
and agree that if I am employed by the Company it is on an at-will basis which
means that the Company and I each have the right to terminate the employment
relationship with or without cause or reason, with or without notice or
compliance with any procedures. If I am an independent contractor or consultant
for the Company, unless agreed to otherwise in writing by the Company and me,
the Company and I each have the right to terminate the relationship with or
without cause or reason, with or without notice or compliance with any
procedures. I acknowledge and agree that my knowledge, skills and abilities are
sufficient to enable me, if my employment or relationship with the Company
terminates, to earn a satisfactory livelihood without violating this Agreement.
12.    Acknowledgment of Obligations. I acknowledge that my obligations under
this Agreement are in addition to, and do not limit, any and all obligations
concerning the same subject matter arising under any applicable law including,
without limitation, common law duties of loyalty and common law and statutory
law relating to trade secrets.
13.    Obligations Survive Termination. I acknowledge and agree that the
restrictions and covenants set forth in this Agreement shall be binding upon me
and survive termination of my employment or relationship with the Company
regardless of the reason(s) for such termination. I acknowledge and agree that
the Company has an important and legitimate business interest that it is seeking
to protect with this Agreement and that enforcement of this Agreement would not
interfere with the interests of the public.
14.    Cooperation. I agree to cooperate in the truthful and honest prosecution
and/or defense of any third party claim in which the Company may have an
interest subject to reasonable limitations concerning time and place, which may
include without limitation making myself available to participate in any
proceeding involving the Company, allowing myself to be interviewed by
representatives of the Company, appearing for depositions and testimony without
requiring a subpoena, and producing and/or providing any documents or names of
other persons with relevant information; provided that, if such services are
required after the termination of my employment or relationship with the
Company, it shall provide me reasonable compensation for the time actually
expended in such endeavors and shall pay my reasonable expenses incurred at the
prior and specific request of the Company.
15.    Non-Disparagement. I agree that during and after my employment or
relationship with the Company ends for any reason, I will not make any false,
disparaging or derogatory statement(s) to any media outlet, industry group,
financial institution, current or former employee, consultant, client or
customer of the Company, or any other entity or person, which are adverse to the
interests, products, services or personnel of the Company or its and their
customers or vendors. I further agree that I will not take any action that may
reasonably cause the Company, its customers or its vendors embarrassment or
humiliation, and I will not otherwise directly or indirectly cause the Company,
its customers or its vendors to be held in


Gen NCA Atty (2015)

--------------------------------------------------------------------------------





disrepute. I understand that the foregoing non-disparagement provision does not
apply on occasions when I provide truthful information in good faith to any
federal or state governmental agency, entity or official investigating an
alleged violation of federal or state law or regulation or when I make other
disclosures that are protected under the whistleblower provisions of federal or
state law.
16.    Assignment and Transfer of Employment or Relationship.. The rights and/or
obligations herein may only be assigned by the Company, may be done without my
consent and shall bind and inure to the benefit of the Company, its successors
and assigns. If the Company makes any assignment of the rights and/or
obligations herein or transfers my employment or relationship within the
Company, I agree that this Agreement shall remain binding upon me.
Notwithstanding the language in this Paragraph 16, in connection with and as a
condition of any assignment or transfer of my employment or relationship the
Company, a successor, or assignee of the Company shall have the right to
terminate this Agreement and require me to sign a new Agreement Regarding
Competition and the Protection of Proprietary Interests.
17.    Change of Position. I acknowledge and agree that any change in my
position or title with the Company shall not cause this Agreement to terminate
and shall not effect any change in my obligations under this Agreement.
18.    Acceptance. I agree that this Agreement is accepted by me through my
original or facsimile signature. I further agree that the Company is deemed to
have accepted this Agreement as evidenced by my employment or relationship with
the Company, the payment of wages or monies to me, the provision of benefits to
me, or by executing this Agreement.
19.    Binding Effect. This Agreement, and the obligations hereunder, shall be
binding upon me and my successors, heirs, executors, and representatives and
shall inure to the benefit of the Company, its successors and its assigns.
20.     Third Party Beneficiaries. This Agreement is intended to benefit each
and every subsidiary, affiliate or business unit of the Company for which I
perform services, for which I have customer contact or about which I receive
Confidential Information and may be enforced by any such entity. I agree and
intend to create a direct, consequential benefit to the Company regardless of
the Company entity with which I am affiliated on the last day of my employment
or relationship with the Company.
Agreed to by:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Danaher Corporation
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Brian W. Ellis
 
 
By:
/s/ Amy Osier
Associate Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Brian W. Ellis
 
 
Amy Osier, Dir, Corp HR
Associate's Printed Name
 
Print Name and Title
 
 
 
 
 
 
 
 
 
 
 
 
Date:
19 November 2015
 
Date:
12/7/15





Gen NCA Atty (2015)